Beck, C. J.
(dissenting). — I. The undisputed evidence shows that the plaintiff’s intestate, Joseph M. Brown, had been for several months employed as a brakeman upon trains running on that part of the road where the accident resulting in his death occurred. The deceased, being in the cupola of the caboose, while the train was running in daylight under ordinary conditions, saw stones flying from the ballast of the roadbed, so that they could be seen by him from the cupola. He knew from this indication that some part of a ear was coming in contact with the roadbed, and thereupon went upon the top of the car, thence down its side upon the ladder, and returned to the top, went down the ladder on the other side, and swinging himself from the ladder so that he could do so, looked under the car to see what part of it was dragging upon the roadbed. While in this position his head came in contact with the upright part of a cattle-guard, and he was instantly killed. There was a panel of fence extending along the cattle-guard on the side furthest from the track, to the middle of which the fence was attached. The fence was three feet, ten inches from the rail at the bottom, and four feet and one inch at. the top. Other cattle-guards varied, as to the distance from the rails but little, one way or the other from this measurement. It was found that a brakebeam was down, and was dragging upon the roadbed, which caused the stones to be [thrown off the track. The deceased was looking backward when he was killed. He was not directed by the conductor to' examine and report as to the cause *632of the stones flying from the track. There was evidence tending to show that an ordinary freight car projects about two feet beyond the rail, and that it was the duty of a brakeman, upon observing indications of a brake-beam or the like being dowh, to .examine into the matter and ascertain the cause of the indications, and this could be done only by looking under the car in the manner deceased attempted.
II. Was it the duty of the deceased, upon observing indications of parts of the car or machinery near the track being out of order, to ascertain what was the cause of the indications in order to prevent injury to the train from the defective parts of the car1? Evidence was submitted to the jury to the effect that upon such an occurrence it was customary for the brakeman to do just as the deceased attempted to do, namely, descend the ladder, and obtain a view of the parts under the car, so that whatever was necessary to avoid danger could be done. A witness for defendant testified that it was the duty of the deceased to report the fact to the conductor, and from him have orders to descend the side of the car. But, if it be assumed that he should have pursued this course, it does not follow he was negligent in acting without the conductor’s orders. It was the case of the discharge of duty without waiting for orders. It is very plain that the emergency required prompt action; that the deceased acted just as the emergency required. Now, to hold that the deceased, because he-did the act he would have been required to do had he reported to the conductor, was negligent, would condemn him for prompt intelligence and faithful services, intended to protect the property 'of the defendant and the lives of himself and other trainmen. But we cannot hold that, in such a case, a trainman must, before he acts, report for orders. Such a rule would often expose life and property to destruction, for in the management of trains which move at a high rate of speed prompt*633ness and celerity of action are to be commended, indeed required, in the right discharge of duty by the trainmen. I need not further present reasons for holding that the deceased, in the discharge of his duty, descended the ladder and attempted to see the parts of the car out of order. But I may repeat what I have before intimated, that preservation of human life and protection to the property of the defendant required •deceased to do this duty, and do it promptly.
III. Now, if it were the duty of the deceased to ■descend the ladder and look under the car, it cannot be doubted that the defendant was required to construct the cattle-guards so that his life would not be destroyed in the discharge of duty. Therefore, if the parts of the cattle-guard were so near the car as to expose the body •of the deceased to contact therewith, they were negligently constructed. A great deal more could be said upon these points, but I refrain from continuing their •discussion.
IY. It is insisted that, as the act done by the •defendant was rarely demanded, the indications — the flying of the stones — were something unusual, and the ■defendant was not required to anticipate the occurrence, and so provide that danger to its employes would not result therefrom. We cannot say, as a matter of law, that the occurrence- of the brakebeam or other timber under the car being down is so unusual that it could not or ought not to have been anticipated. Indeed, the evidence tends to show that such things were quite familiar to at least one witness, who had been a trainman; and it is a matter of common knowledge that the timber and irons of the machinery and trucks are exposed to breaking, and from other causes they become out of order. Timbers, irons or stones, not connected with ears, may become fastened to parts of the trucks,. and other things of this character may •occur, all of which would, if hot removed, cause *634destruction of property and of life. The character of these dangers can only be known by a view under the cars. Now, surely the defendant ought so .to construct its track, cars and cattle-guards that a trainman may in safety so act when such occasions arise that life and property will be protected. The evidence in this case shows that the part of the cattle-guard was about two feet and two inches from the side of the car, and probably even less from the ladder upon which the deceased was supporting himself when he was killed. The jury were authorized to find that deceased was killed while in the discharge of his duty, and that the discharge of that duty, and duty of that character, may be required at any time, or at any place, upon a moving train, and, therefore, that danger from cattle-guards so near the track should have been anticipated and provided against by the defendant. The cases and authorities cited in the majority opinion are not in conflict with these views and conclusions.
V. It was the duty of the defendant to so construct the cattle-guards as not to endanger the safety or life of the employes operating trains on the railroad, and, under familiar rules, intestate was authorized believe that the defendant had done its duty in this regard, and to believe that no danger of the character-caused by the cattle-guard existed. He could rest in this belief, and act accordingly, until he obtained, actual knowledge that the danger existed. Muldowney v. Illinois Central Ry. Co., 36 Iowa, 463; Kearns v. Chicago, M. & S. P. Ry. Co., 66 Iowa, 599; Snow v. Housatonic Ry. Co., 8 Allen, 441; Gibson v. Pacific Ry. Co., 46 Mo. 163; Faren v. Sellers, 39 La. Ann. 1011; 3 S. Rep. 363; St. Louis, Ft. S. & W. Ry. Co. v. Irwin, 37 Kan. 701; 16 Pac. Rep. 146; Dorsey v. Phillips, 42 Wis. 583; Chicago & N. W. Ry. Co. v. Swett, 45 Ill. 197; Porter v. Hannibal & St. J. Ry. Co., 71 Mo. 66; Lewis v. St. L. & I. M. Ry. Co., 59 Mo. 506; Petty *635v. Hannibal & St. J. Ry. Co., 88 Mo. 306; Devlin v. Wabash, St. L. & P. Ry. Co., 87 Mo. 545.
YI. If the deceased knew, or could have known in the exercise of reasonable diligence, the danger to which he exposed himself by attempting to discharge the duty he undertook to protect defendant’s property, by descending the ladder in order to discover the cause of the stones from the roadbed flying out from under the car, and thus voluntarily put his life at hazard, he was negligent, and thereby contributed bo the injury resulting in his own death, and his representative cannot recover. But there is no evidence tending to show that he had such knowledge, or that in the exercise of reasonable diligence he could have acquired it. It is not shown that he, or any other employe of the defendant, knew the distance the fences of the cattle-guards were from the ears or the rails, nor that he or they knew just what distance between the car and the fence would enable one to do what he attempted with safety, of what distance would render the act dangerous. It is not shown that any employe of the defendant or the deceased had any reason to believe that he exposed himself to danger from the fences by attempting to look under the car. It is a case where the employes and witnesses of the defendant are exceeding wise after a life has been sacrificed, and measurements have been made. No one appears to have thought of the danger before. This very view is taken in the opinion of the majority to excúse the defendant’s negligence, namely, that the accident was so improbable and unexpected that the defendant cannot be regarded as negligent in maintaining the fence so near the car; but the victim of the accident is to be held by the majority of the court to have been negligent for not knowing the danger, while .the defendant is to be held free of negligence because the accident could not have been anticipated. I protest against such discrimina*636tion in favor of the defendant. The simple facts are that the fence was dangerously .near the track, and there is no evidence tending to show that the intestate knew it, or that in the exercise of reasonable diligence he could have acquired knowledge of such fact. The considerations distinguish the ease from Mayes v. Chicago, R. I. & P. Ry. Co., 63 Iowa, 562; Gould v. Chicago, B. & Q. Ry. Co., 66 Iowa, 590; Wells v. Burlington, C. R. & N. Ry. Co., 56 Iowa, 524, and other like cases cited in the majority opinion as applicable on this point. In my opinion the judgment of the district court ought to be affirmed.